Per Curiam,
The appellants, school directors of Mount Joy township, Lancaster county, were indicted in the court of quarter sessions of that county for a violation of the Act of June 27, 1895, P. L. 395, entitled, “An act to prevent the wearing in the public schools of this commonwealth, by any of the teachers thereof, of any dress, insignia, marks or emblems indicating the fact that such teacher is an adherent or member of any religious order, sect or denomination, and imposing a fine upon the board of directors of any public school permitting the same.” On demurrer to the indictment, the question of the constitutionality of the act was raised, the objections to the same being fivefold. The court of quarter sessions sustained the last two,” that the act was violative of secs. 3 „ and 4 of our bill of rights. On appeal by the commonwealth to the Superior Court all of the objections to the constitutionality of the act were overruled and the judgment of the court of quarter sessions, sustaining the demurrer, was reversed, with leave to the defendants to plead: Com. v. Herr, 39 Pa. Superior Ct. 454. On, the characteristically well-considered opinion of the president judge of the Superior Court its judgment is affirmed.
Judgment affirmed.